Citation Nr: 1723635	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-40-357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for arthritis of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to September 1977, with subsequent service in the Naval Reserves from May 1978 to September 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for arthritis of the lumbosacral spine.

The Veteran testified via video conference before the undersigned in May 2013; the transcript is of record.  The Board remanded this matter in February 2014 and October 2016.


FINDING OF FACT

The weight of the evidence is against a finding that a low back disability, specifically arthritis of the lumbosacral spine, manifested during active service, manifested within a year of active service, or is due to an injury sustained during a period of inactive duty training.  


CONCLUSION OF LAW

The criteria for an award of service connection for arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Regarding notice, the RO sent the Veteran a letter in August 2009 pertaining to his service connection claim.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between 
VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issue addressed in the decision below, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  A VA opinion was obtained in November 2016 and will be discussed in detail below.

The Virtual folder contains the Veteran's service treatment and personnel records, VA examination reports, and lay contentions and testimony of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disability addressed below.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim discussed below.  

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (IDT) during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection on a presumptive basis is not available where the service performed is ACDUTRA or IDT.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of soundness) is not available for the Veteran's periods of ACDUTRA and IDT.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As such, service connection for the claimed disability is only permitted if it was incurred or aggravated during ACDUTRA or IDT.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); but see Hill v. McDonald, 28 Vet. App. 243, 252 (2016) ("[O]nce a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, that status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA.").

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-97.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr, 21 Vet. App. at 309-10, the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990). 

The Board finds a current disability of the lumbar spine, to include intervertebral disc syndrome and arthritic spurs, has been established.  See 07/08/1998 VA Examination; July 2014 VA examination report.  Thus, the Board will address the nexus element of service connection. 

As detailed in the February 2014 Remand, a review of the Veteran's Board hearing testimony reveals that he did not suffer from low back pain at any time during his period of active duty service.  07/10/2013 Virtual VA, Hearing Testimony at 3-4.  In late 1989, during a Navy Reserve drill weekend, however, the Veteran indicated that during his quarterly fitness test, he was unable to perform sit-ups or chin-ups due to low back pain.  Id. at 4.  Despite an attempt to obtain a waiver for these exercises, the Veteran was placed on non-physically qualified status for one year.  Id.  

An in-service May 9, 1990 X-ray report of the lumbosacral spine revealed degenerative arthritis of the lumbar spine with slight disc narrowing at L3-4 and 
L4-5.  03/07/2014 VBMS, STR-Medical at 47.  A July 1990 Report of Medical Examination reflects a finding of mild decreased range of motion of the low back and mild degenerative arthritis.  03/07/2014 VBMS, STR-Medical at 43.  Service personnel records reflect that the Veteran was placed on non-physically qualified (NPQ) status effective July 1990.  05/22/2014 VBMS, Military Personnel Record at 144.  A September 1990 Physical Fitness for Duty determination reflects that pain is induced by running and sit-ups, at which time he feels pain for several days.  05/22/2014 VBMS, STR-Medical at 9.  An August 1991 determination reflects that he was transferred to the Retired Reserve.  Id. at 10.  

A July 1998 VA examination reflects the Veteran's report that he has had a problem with his low back for many years which was something that came on gradually in the early 1980's but then progressed over the years.  The activity that most bothered this was running his PT in the reserves.  He reported that he had to eventually retire from the reserves because he was unable to complete the running portion of his PT testing.  This low back problem seemed to increase again last fall and included radiation of pain and numbness into his left lower extremity causing his toes to be numb and causing the inability to lift his toes up.  He reported that he had a myelogram done and was found to have severe stenosis at the L4-5 level, a herniated disc at the L5 level, and arthritic spurs.  He underwent surgery in March 1998.  The examiner diagnosed status post lumbosacral spine surgery.

In July 2014, the Veteran underwent a VA examination.  The examiner stated that lumbar disk herniations and radiculopathy are pervasive in the general population.  Based on the documents available for review, the Veteran's history, imaging, and physical exam, the examiner could not conclude that his disability is related to an injury during his inactive duty service.  The examiner opined that it is unlikely that he incited or developed degenerative lumbar spine disease with intervertebral disk disease from sit-ups during PT.  He was discharged in September 1977 per the history obtained from the Veteran and he did not develop a disk herniation and radicular symptoms until the "late 1990's."  

The Board notes that in acknowledging that the Veteran was discharged from service in 1977 and did not experience disk herniation and radicular symptoms until the late 1990's, it is not clear that the examiner appropriately considered the Veteran's assertions that his back problems began during reserve service in the late 1980's and early 1990's.  The Veteran does not assert that he had back problems during active service.  As detailed, his back problems are documented in the Reserve service records.  Thus, such opinion is entitled to limited probative weight as it did not consider the entirety of the medical history in formulating an opinion.  

In November 2016, a VA examiner reviewed the virtual folder and opined that the lumbar spine disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted review of all evidence presented including the 1998 and 2014 VA examinations.  The examiner noted that review of the Veteran's service treatment records during his time on active duty from 1968 through 1977 were silent for any evaluation, treatment, or diagnosis of any chronic low back condition.  On his separation physical in September 1977, the Veteran listed on his history that he had no recurrent back pain and the examiner found a normal spinal exam.  The Veteran then entered the reserves and on his entrance examination in May 1978, he stated he had no recurrent back pain and he was in fine health and the examiner found no chronic low back condition.  On his annual physical in August 1981, the examiner found a normal spinal exam and the Veteran stated on his history that he was in excellent health and had no recurrent back pain.  On his October 1984 annual physical, the examiner found a normal spinal exam and the Veteran stated he was in excellent health and had no recurrent back pain.  His August 1985 annual physical reflects that the examiner found a normal spinal exam and the Veteran stated he was in excellent health and had no recurrent back pain.  On the Veteran's annual physical in August 1988 the Veteran stated he had no recurrent back pain and the examiner found a normal spinal exam.  On the Veteran's service treatment records while in the reserves, they are silent for any evaluation, treatment, or diagnosis of a back condition.  There is a request for a waiver of a physical defect on examination of July 1990 and it states on a physical fitness for duty that the reservist had been found not physically qualified to perform all duties in the Navy reserve.  The Veteran was placed on not physically qualified status.  There is one note in July 1991 that the Veteran was presently taking Feldene for arthritis and subsequently the records were closed due to discharge.  The examiner in July 1990 found mild decreased range of motion of low back and hip and lumbosacral spine and hip showed mild degenerative arthritis.  The examiner found the Veteran not qualified for retention in the reserves.  There is an x-ray report that showed degenerative arthritis of the lumbar spine with slight disc space narrowing at L5-3-4 and L4-5 and early degenerative changes of the hips.  There is also a letter from a private physician dated in April 1990 that stated that the Veteran has osteoarthritis of the hips.  "It is recommended that he not engage in any demanding physical exertion, e.g., [t]he navel physical fitness test." 

According to the records including the compensation and pension evaluation in 1998 the Veteran developed pain and numbness in his left lower extremity and was found to have severe stenosis at L4-L5 level, and a herniated disc at L5 level and arthritic spurs and surgery performed in 1998 which was years after the Veteran's time on active service.

On review of the Veteran's service treatment records throughout his first time on active duty from 1968 through 1977, and then from his time in the reserves from 1978 through 1990, they were silent for any evaluation, treatment, or diagnosis of any low back condition and it was not until 1990 that the Veteran presented with an x-ray and a letter from a private physician requesting a restriction on the navel physical fitness test with some early degenerative changes of the lumbar spine and hips and the examiner found the Veteran had had mild decreased range of motion of the low back and hips.  There is no evidence to support that these changes or condition began while on active duty as there is no documentation of this.  The changes seen on x-ray are most likely due to normal physiologic aging.  Therefore, the examiner opined the Veteran's current diagnosis of arthritis of the lumbar spine was not caused by or aggravated by his time on service and was most likely due to normal physiologic aging.  Likewise, the Veteran's lumbar disc disease requiring surgery occurred years after his time while in service and again, most likely due to normal physiologic aging.  There is no evidence to support that the Veteran's current low back disability was a result of an injury during the Veteran's inactive duty service, as his current back condition was most likely due to normal physiologic aging that occurred as the Veteran aged and performed his job as an electrician and was not caused by or aggravated by any time the Veteran served on active duty whether it was on his first time in service or during his time in the reserves.

The Board has given consideration to the service treatment records, the Veteran's lay assertions and the VA examinations and opinion of record.  The November 2016 VA examiner found no relationship to his active service - which has not been asserted by the Veteran - nor due to his IDT.  While arthritis of the lumbar spine was noted in the Veteran's reserve records, there is no indication that such diagnosis is due to an injury sustained during IDT.  As explained by the examiner, his back condition was due to physiologic aging as he aged and performed his civilian occupation as an electrician.  

Given the depth of the November 2016 opinion, and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts - such as the Veteran's assertions and his service treatment records - the Board finds such opinion is important evidence that weighs against a linkage to service, to include IDT.  Based on the current state of record, to include the November 2016 opinion, the Board cannot reach a finding that the Veteran has a lumbar spine disability that manifested during active service or is otherwise due to his active service or IDT.  There is no contrary opinion of record.

The Board has given consideration to the lay evidence and assertions from the Veteran pertaining to his lumbar spine disability, to include his assertions that he has a current disability due to his IDT.  However, even by the Veteran's own admission his lumbar spine condition came on gradually in the early 1980's and progressed over the years, rather than due to a specific injury sustained during IDT.  As detailed, per the Veteran's own statements, he reported back pain while running and doing sit-ups during IDT in 1990 but the evidence of record does not support a finding that he sustained an injury to the back during IDT.  Otherwise, the Veteran is not competent to find that his current lumbar spine disability is due to IDT.  In light of his lay assertions and current diagnosis, a medical opinion was sought which was negative.  The Board finds that the competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran.  The Veteran has otherwise provided no support for his assertions that his lumbar spine disability is due to active service.

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, arthritis affecting the lumbar spine was not manifested within a year of active service, and the provision does not apply to his IDT.  Indeed, the evidence of record includes annual clinical examinations, to include in August 1981 and October 1984, that found the Veteran had a normal spine and no recurrent back pain.  Thus, an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between current lumbar spine disability, and a disease or injury in active service, or an injury during IDT.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for arthritis of the lumbosacral spine is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


